DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1- 17 in the reply filed on 9/07/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 18- 20 directed to an invention non-elected without traverse.  Accordingly, claims 18- 20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 18- 20 are canceled.
Reasons for Allowance
Claims 1- 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, delivering a filter to a location within at least one of the ophthalmic artery or the ostium.
Regarding claim 11, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, extending a filter to a location within the ophthalmic artery.
The closest prior art reference, Janardhan et al. (US Pub. No. 2015/0032147 A1) discloses a distal portion (9000) (Figs. 6A, 28I) including a plurality of woven bulbs 9003, 9005, 9007 and necks 9020 with braid angles that vary along the length of the distal portion 9000, the low braid angles being more porous such that the distal portion (9000) acts as a filter (Ps. [0431], [0826]).  Although Janardhan discloses a filter-type device delivered to a location near an ostium between the ophthalmic artery (9040) and an internal carotid artery (9030) (Fig. 28I), Janardhan’s filter-type device is not interpreted as being within at least one of the ophthalmic artery or the ostium.  It is noted that the Office’s interpretation of the method step, “delivering a filter to a location within at least one of the ophthalmic artery or the ostium” is based on applicant’s Fig. 1B being an example of suitable deployment of the filter 50’ in the ophthalmic artery wherein the filter 50' may be deployed in the ophthalmic artery 4 (as shown) or may be deployed at any position between the ostium 6 and further into the ophthalmic artery 4 (See P. [0077] of applicant’s Specification).  As such, even though the filter-type device of Janardhan is expanded within the internal carotid artery, there is no teaching or suggestion, alone or in combination of a method step of delivering a filter to a location within at least one of the ophthalmic artery or the ostium.

Other pertinent prior art references include: 
Engelson et al. (US Pat. No. 5,972,019, which teaches a device for displacing, extracting or removing a portion of clot in the tortuous vasculature of the brain, including an occlusion in the middle cerebral artery (MCA);
Tsugita (US Pat. No. 6,168,579 B1), which teaches a stent and filter system deployed in the carotid arteries;
Dubrul (US Pat. No. 6,258,115 B1), which teaches deploying a stent at a location of a bifurcation of an external carotid artery and an internal carotid artery;
Horan et al. (US Pub. No. 2005/0027345 A1), which teaches a stent and filter system deployed in tortuous arterial passageways, especially a carotid artery, a superficial femoral artery or a renal artery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771